Order entered August 8, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00297-CV

                           JACKIE MENYWEATHER, Appellant

                                               V.

                                 JOAN ANTHONY, Appellee

                       On Appeal from the County Court at Law No. 2
                                 Kaufman County, Texas
                             Trial Court Cause No. 18C-001-2

                                            ORDER
       Appellee’s brief is signed by Sharon Gary as power of attorney for appellee. A power of

attorney authorizes an individual to transact business for another; it does not authorize a person

to act as a licensed attorney, representing individuals in proceedings in court. See Harkins v.

Murphy & Bolanz, 112 S.W. 136, 138 (Tex. Civ. App.—Dallas 1908, writ dism’d); BLACK’S

LAW DICTIONARY 1013 (9th ed.). In Texas, an individual may represent another in state court

only if licensed as an attorney in Texas or authorized under rules promulgated by the Texas

Supreme Court. See TEX. GOV’T CODE ANN. § 81.012 (West 2013); Paselk v. Rabun, 293
S.W.3d 600, 606 (Tex. App.—Texarkana 2009, pet. denied) (“layperson does not have right to

represent others”).   Gary is neither licensed in Texas nor authorized under court rules.

Accordingly, we STRIKE appellee’s brief. Appellee may file any brief pro se or through

counsel no later than September 17, 2018.

                                                      /s/   DAVID EVANS
                                                            JUSTICE